EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew B. Pinckney (Reg. No. 62,727) on 01/07/2020.

The application has been amended as follows: 

1. (Previously Presented) A computer-implemented method of controlling a plurality of customized audio experiences for an at-home speaker system, the method comprising: 
	providing a user interface configured to accept user input for defining the customized audio experiences according to a set of at least two audio experience settings and at least one triggering mechanism, wherein the at least one triggering mechanism comprises a time of day, a day of the week or a period of time; 
	receiving the user input defining the customized audio experiences according to the set of at least two audio experience settings and the at least one triggering mechanism; and
	initiating audio playback from the speaker system according to one of the customized audio experiences in response to detecting the at least one triggering mechanism, 
wherein one of the customized audio experiences comprises a party experience, wherein the set of at least two audio experience settings comprises at least one of: microphone settings on the speaker system or virtual personal assistant (VPA) settings, wherein in the party experience:  
the VPA settings pre-direct the microphones to enhance pickup from a location where a user is known to commonly make VPA commands. 

2. (Previously Presented) The computer-implemented method of claim 1, wherein the set of at least two audio experience settings comprise two or more of: volume level settings of the speaker system, control feature settings on the speaker system, equalization settings of the audio playback at the speaker system, tone control settings of the audio playback at the speaker system, microphone settings on the speaker system, speaker grouping settings, input selection settings, content selection, content settings, rendering mode settings, virtual personal assistant settings or account settings, and 
wherein the at least one triggering mechanism further comprises one or more of: an identity of a user, detected motion proximate the speaker system, a detected ambient noise sound pressure level, an acoustic signature of detected ambient noise, an acoustic signature of the audio playback, a genre of the audio playback or a voice command from a user. 

3. (Canceled) 

4. (Previously Presented) The computer-implemented method of claim 1, wherein the at least one triggering mechanism further comprises user actuation at an interface located on the speaker system or on a connected device.

5. (Previously Presented) The computer-implemented method of claim 1, wherein the user interface permits a user to assign the set of at least two audio experience settings and the at least one triggering mechanism to each of a plurality of customized audio experiences, wherein the user interface further permits the user to name the plurality of customized audio experiences for subsequent triggering.  

6. (Canceled) 

7. (Previously Presented) The computer-implemented method of claim 1, further comprising initiating distinct audio playback at speakers in distinct zones in the speaker system, wherein the distinct audio playback is determined by at least one of: content of the audio playback or detected presence of a user in one of the distinct zones; and a characteristic of each of the distinct zones.

8. (Original) The computer-implemented method of claim 1, wherein the speaker system comprises a plurality of speakers, and wherein one of the plurality of speakers comprises a master speaker and a remainder of the plurality of speakers comprise worker speakers. 

9. (Currently Amended) An at-home speaker comprising:
an acoustic transducer; 
	at least one microphone; 
a communications module; and
a control system coupled with the acoustic transducer, the at least one microphone and the communications module, the control system configured to:
provide a user interface configured to accept user input for defining a plurality of customized audio experiences according to a set of at least two audio experience settings and at least one triggering mechanism, wherein the at least one triggering mechanism comprises a time of day, a day of the week or a period of time; 
receive the user input defining the customized audio experiences according to the set of at least two audio experience settings and the at least one triggering mechanism; and
initiate audio playback at the transducer according to one of the customized audio experiences in response to detecting the at least one triggering mechanism, 
wherein the at least one triggering mechanism comprises a plurality of triggering mechanisms, wherein one of the customized audio experiences comprises a dinnertime music audio experience, wherein a first triggering mechanism comprises a time of day and a second triggering mechanism comprises detecting motion proximate the speaker in a kitchen or dining area, and wherein in response to detecting that all of the triggering mechanisms are satisfied, audio playback of dinnertime music is initiated at the speaker system at a background volume level, and
wherein the set of at least two audio experience settings comprises 

the VPA settings pre-direct the microphones to enhance pickup from a location where a user is known to commonly make VPA commands.

10. (Canceled)

11. (Canceled) 

12. (Previously Presented) The at-home speaker of claim 9, wherein the user interface is located on the at-home speaker, and wherein the at least one triggering mechanism comprises user actuation at the user interface, wherein the user interface comprises actuatable preset buttons assignable to the customized audio experiences.

13. (Canceled) 

14. (Original) The at-home speaker of claim 9, wherein the user interface permits a user to assign the set of at least two audio experience settings and the at least one triggering mechanism to each of a plurality of customized audio experiences in the set, wherein the user interface permits the user to name the plurality of customized audio experiences for subsequent triggering.

15. (Previously Presented) The at-home speaker of claim 9, wherein the communications module is configured to communicate with a plurality of additional speakers in a speaker system, 
wherein the control system is further configured to initiate distinct audio playback at the at-home speaker and one of the plurality of additional speakers based upon distinct zones in the at-home speaker system, wherein the distinct audio playback is determined by at least one of: content of the audio playback or detected presence of a user in one of the distinct zones; and a characteristic of each of the distinct zones.

16. (Canceled)

17. (Original) The at-home speaker of claim 15, wherein the at-home speaker comprises a master speaker and the plurality of additional speakers comprise worker speakers. 

Claims 18-21. (Canceled) 

22. (Previously Presented) The computer-implemented method of claim 2, wherein the set of at least two audio experience settings are configured to vary based on the time of day, the day of the week, or the period of time. 

23. (Previously Presented) The at-home speaker system of claim 9, wherein the at least one triggering mechanism further comprises detected motion proximate the speaker, and wherein the audio playback is initiated at the transducer according to one of the customized audio experiences only in response to detecting that all of the triggering mechanisms are satisfied.

24. (Canceled) 

25. (Canceled) 

26. (Currently Amended) A computer-implemented method of controlling a plurality of customized audio experiences for a speaker system, the method comprising: 
	providing a user interface configured to accept user input for defining the customized audio experiences according to a set of at least two audio experience settings and at least one triggering mechanism, wherein the at least one triggering mechanism comprises a time of day, a day of the week or a period of time; 
	receiving the user input defining the customized audio experiences according to the set of at least two audio experience settings and the at least one triggering mechanism; 
	initiating audio playback from the speaker system according to one of the customized audio experiences in response to detecting the at least one triggering mechanism, 
wherein the set of at least two audio experience settings comprise two or more of: volume level settings of the speaker system, control feature settings on the speaker system, equalization settings of the audio playback at the speaker system, tone control settings of the audio playback at the speaker system, microphone settings on the speaker system, speaker grouping settings, input selection settings, content selection, content settings, rendering mode settings, virtual personal assistant settings or account settings, 
wherein the at least one triggering mechanism further comprises one or more of: an identity of a user, detected motion proximate the speaker system, a detected ambient noise sound pressure level, an acoustic signature of detected ambient noise, an acoustic signature of the audio playback, a genre of the audio playback or a voice command from a user, 
wherein the set of at least two audio experience settings are configured to vary based on the time of day, the day of the week, or the period of time, 
wherein in at least one of the customized audio experiences: the microphone settings pre-direct the microphones to enhance pickup from a location where a user is known to commonly make virtual personal assistant (VPA) commands; and
initiating distinct audio playback at speakers in distinct zones in the speaker system, wherein the distinct audio playback is determined by:
a) at least one of: content of the audio playback or detected presence of a user in one of the distinct zones; and 
b) a characteristic of each of the distinct zones.

27. (Previously Presented) The computer-implemented method of claim 26, wherein the speaker system comprises a plurality of speakers in the distinct zones, and wherein one of the plurality of speakers comprises a master speaker and a remainder of the plurality of speakers comprise worker speakers. 

28. (Canceled).

29. (Canceled). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL RODRIGUEZ/           Primary Examiner, Art Unit 2175